The opinion of the court was delivered by
Royce, J.
This was an action of assumpsit upon the common counts, with a specification of claim, and was tried upon the gen*358eral issue, and an issue formed upon a special plea in bar that there was no such person or corporation in existence as the plaintiff. The first exception taken was to the refusal of the court to hold as matter of law, that there was no competent evidence in the case tending to prove the issue formed under the special plea that would justify the jury in finding that issue in favor of the plaintiff.
In passing upon the question made by that exception it is necessary to examine the character of the evidence that had been introduced by the plaintiff bearing .upon that question. First, the evidence tended to show that the plaintiff had been organized by the name of the Methodist Episcopal Society of Shelburne for more than forty-five years, that officers had been elected and business regulated by the same rules during all that time, and that the object of the society was the spread of the gospel, and that during that time they had built two churches; second, that they once had records, which had been lost or destroyed.
It was enacted by a statute passed in 1814, that where any number of persons in any town or parish in this State shall voluntarily associate according to the first section of the act of October 1, 1797 — which act provided for hiring a minister, and erecting a house or houses for public worship — they shall be and are hereby constituted a body corporate and politic for all the purposes contemplated in said section. It was under that law that the plaintiff claimed a corporate existence. The evidence before referred to had a tendency-to show that the plaintiff had done all that was required, to constitute them a corporation under that law ; and it would have been error for the court to have refused to submit the evidence to the jury ; and the instructions given to the jury as to the use to be made of the evidence and the weight to be given to it, were such as the law required.
A further question was made under the general issue as to whom the alleged promise, of the defendant was made. The instructions of the court to the jury as to the use and application of the evidence bearing upon that question, were correct; and the charge of the court that, to entitle the plaintiffs to recover, the jury, *359must find that the promise made to them, was all the defendant had a right to demand.
We are gratified in this case in being able to find satisfactory reasons for sustaining the judgment, and thus compelling the defendant to discharge the obligation which the record shows he entered into. . Judgment affirmed.